Citation Nr: 0327342	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-06 829	)	DATE
	)
	)
Perfect.
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2001, the Board remanded this matter to the RO for 
further development.  The appeal has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was not a combat veteran.

2.  The veteran does not have a verifiable stressor.

3.  The veteran's PTSD is not related to a disease or injury 
in active military service. 


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  The appellant filed for compensation and 
pension for service connection for PTSD in June 1999.  Thus, 
there is no issue as to the provision of a form or completion 
of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In June 1999, VA informed the veteran of the evidence that he 
needed to support his claim.  He was asked to provide 
specific details of his in-service stressful event to 
include: (1) the dates, places, and units of assignment at 
the time of the events; (2) a description of the events; (3) 
medals or citations received as a result of the events; (4) 
names and other identifying information concerning any other 
individuals involved in the events.  In addition, VA informed 
the veteran that it had requested medical records from the 
Murray County Regional Hospital.  The veteran was instructed, 
however, that it was his responsibility to ensure that all 
evidence in support of his claim be received within 60 days.  

In the June 2001 remand, the Board directed VA to inform the 
veteran of the VCAA and to conduct additional development in 
regard thereto.  Specifically, the RO was directed to contact 
the veteran for additional medical evidence that may be 
pertinent to his claim, to obtain outstanding VA medical 
records, and to advise the veteran to submit more specific 
and any verifying information regarding his claimed 
stressors.  

In a letter dated in June 2001, VA informed the veteran of 
his and VA's responsibilities and duties in the development 
of the veteran's claim as required by the VCAA.  VA indicated 
that it would request, directly from the source, existing 
evidence that is either in the custody of military 
authorities or maintained by another Federal Agency and 
attempt to obtain records maintained by State or local 
governmental authorities and medical, employment, or other 
non-government records pertinent to the claim.  As to the 
veteran's responsibilities, he was requested to provide the 
names and addresses of all medical care providers who had 
treated the veteran for PTSD since June 1999.  The veteran 
was informed that if he wanted assistance in obtaining non-VA 
treatment records he should complete an authorization of the 
release form.  The veteran was also asked to provide more 
specific and any verifying information regarding his claimed 
stressors.  

In statements in support of the claim dated in June 2001 and 
July 2003, the veteran indicated that he had no additional 
evidence to submit and that he could not provide any more 
information regarding his stressors.  

In a supplemental statement of the case dated in July 2003, 
VA reitered its and the veteran's duties and responsibilities 
in development of the veteran's claim as required by the VCAA 
and provided the implemental regulations.  

VA has discharged its duty to notify the claimant of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  All 
service medical and personnel records and VA medical records 
pertinent to the claim have been obtained and associated with 
the file.  In addition, the veteran has submitted VA medical 
records to bolster his claim.  VA has discharged its duty to 
assist in obtaining evidence to substantiate the claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was provided VA PTSD examinations in 
June 1999 and May 2000.  Those examination reports contain 
adequate clinical findings and opinions.    

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO.  

II.  Service Connection

The veteran claims that he developed PTSD as a result of 
service.  

The veteran's service personnel records reflect that the 
veteran served in the Republic of Vietnam from January 22, 
1971, to October 26, 1971.  He was assigned to A Co 34th 
Engineer Battalion (construction).  The veteran's military 
occupational specialty (MOS) was a wheel vehicular repairman.  
His awards and decorations include the Vietnam Service Medal, 
the National Defense Service Medal, one Overseas Service Bar, 
the Republic of Vietnam Campaign Medal, and the Marksman 
Qualification Badge with Rifle Bar.  These decorations are 
not indicative of combat.  

The veteran's service medical record beginning in August 1971 
reflect that while stationed in Vinh Hung, the Republic of 
Vietnam the veteran was cited for a number of disciplinarian 
actions relating unauthorized drug use and failure to 
adequately complete duties and assignments.  He underwent a 
psychiatric evaluation for possible administrative 
separation.  The report of a mental status evaluation showed 
a diagnosis of character and behavior disorder and inadequate 
personality disorder.  The veteran was discharged from the 
service in October 1971 due to unfitness:  the veteran had 
engaged in unauthorized use of drugs and failure to satisfy 
his duties and responsibilities.  

In a VA Administrative Decision, made in March 1981, it was 
concluded that the veteran's period of service from September 
10, 1969, through November 5, 1971, is considered to have 
been issued under honorable conditions for VA purposes.  

VA medical records beginning in May 1999 reflect that the 
veteran was seen for symptoms associated with PTSD.  In May 
1999, the veteran was hospitalized with a history of anxiety, 
depression, and alcohol and cocaine abuse.  He complained of 
anhedonia, poor energy, feeling run down, anxiety, and 
stress.  The veteran reported that he was not sleeping well 
and that he was experiencing nightmares and flashbacks of 
Vietnam.  The diagnoses included Axis I-major depressive 
disorder, history of alcohol and cocaine dependence, and rule 
out PTSD.  

In a statement in support claim dated in June 1999, the 
veteran reported that on or about September 1970 he was 
assigned to the 34th Engineer Battalion while stationed in 
Vietnam.  The veteran stated that he was involved in and 
witnessed many casualties.  He indicated he was driving a 
truck that was attacked by the enemy and that several 
servicemen were killed.  He claimed that he almost drowned 
when a boat he was in overturned and that he engaged in 
combat with the enemy.  

The report of a VA examination dated in June 1999 shows that 
the veteran listed that his most severe lifetime traumas 
occurred in 1977 when he was stabbed, when he struck four to 
five cars in an automobile accident, and when he observed the 
sudden violent deaths of a man in the street and of a friend 
who was burned to death.  As to service experiences, the 
veteran described a number of events in which he participated 
in the killing or observed the killing of both military and 
personnel and civilians.  At the conclusion of a mental 
status evaluation, the examiner concluded that the veteran 
met the criteria for PTSD.  The examiner added that symptoms 
were based on a number of military and civilian traumas.  

Another VA psychological assessment dated in June 1999 shows 
that the veteran reported having been exposed to combat while 
service in Vietnam.  The veteran said that he witnessed the 
deaths of many people, that he gathered dead bodies, and that 
he saw a friend get blown up.  At the conclusion of a mental 
status evaluation, the veteran was diagnosed as having Axis 
I-PTSD, history of polysubtance abuse.  

In a statement in support of claim dated in April 2000, the 
veteran stated that from May to September 1971 his base camp 
was "Camp Mousel" which was located near Vinh Hung.  He 
said that from May to September 1971, the camp was under 
frequent attacks from snipers and that there were a number of 
land mines.  The veteran indicated that there were many 
casualties, but he did not remember any names or dates.  

When examined by VA in May 2000, the veteran reported that 
two specific stressors that occurred during military service.  
It was noted that the veteran had difficulty describing the 
details of the events, but proceeded to elaborate when 
reminded of the purpose of the evaluation.  He described an 
event when he and six others from his battalion were buried 
under a tunnel for a number of hours and had to dig 
themselves out, although they could hear others above them.  
The veteran referred to an incident when he almost drowned.  
The veteran made general references to occasions when he had 
seen American soldiers killed by landmines while his 
battalion worked on highways.  The examiner administered a 
combat exposure scale and the Minnesota Multiphasic 
Personality Inventory (MMPI).  The results of the combat 
exposure scale were indicative of light to moderate combat 
exposure.  As to the MMPI results, the examiner found that 
the veteran's responses provided an invalid profile because 
of excessive symptom endorsement. The examiner found that the 
veteran's profile may be indicative of a cry for help when a 
person is under extreme distress without resources or may 
suggest an attempt to portray exaggerated psychopathology.  

After reviewing the veteran's claims file and conducting a 
mental status examination and psychological studies, the 
examiner provided the following opinion:

[The veteran] has previously reported symptoms of 
PTSD, which are most notably documented in a 
psychiatric evaluation completed on 6/1/99.  While 
he endorsed the presence of intrusive thoughts, 
numbing, and hyperarousal at the time, his report 
of precipitating stressors remained unclear.  The 
veteran's current description of being trapped in a 
tunnel and nearly drowning in the Saigon River is 
inconsistent with his emphasis on other (non-
military) traumatic experiences he reported during 
his psychiatric evaluation.  Furthermore, although 
the veteran has been hospitalized in the past for 
the presence of depressive and psychotic features, 
these symptoms may be associated with the veteran's 
chronic alcohol and substance abuse and the 
consequences of those destructive behaviors, rather 
than to military related trauma.  It was unclear 
whether his symptoms would persist in the absence 
of alcohol and drug use (which he has never 
sustained for a reasonable period i.e. 90 days or 
more) and and/or remain at their current frequency 
and intensity.  

The doctor added,

In sum, the veteran has inconsistently reported 
severe distress on several occasions, but his 
current test profile appears exaggerated and the 
nature or cause of his distress associated with 
military-related trauma cannot be teased out from 
his alcohol and substance abuse.  Thus, a 
definitive diagnosis cannot be made at this time 
regarding his PTSD symptom severity and its 
specific effects on his daily functioning. 

The diagnostic impression included Axis I alcohol dependence, 
cocaine abuse, cannabis abuse, depressive disorder, and PTSD 
symptoms/ rule out disorder.  

Subsequent VA outpatient treatment records reflect that the 
veteran was diagnosed as having and received treatment for 
PTSD.  

In response to VA notification for a more detailed stressor 
statement, the veteran in a statement in support of claimed 
dated in June 2001, the veteran indicated that he could not 
provide any more information to bolster his claim.  

In June 2002, the RO attempted to verify the veteran's 
stressors through the USASCURR.  The USASCURR was provided a 
copy of the veteran's service personnel records, and 
stressors statements dated in June 1999 and April 2000, and a 
copy of VA examination dated in May 2000.  In response, the 
director of USASCURR reported in June 2003 that the veteran's 
stressors could not be verified because there was 
insufficient stressors information.  The director indicated 
that dates within sixty days of stressor, specific locations, 
full name of casualties, etc., would be required in order to 
research the alleged stressors.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).

The Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a cognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" may 
be made by considering military citations that expressly 
denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

"Engaged in combat with the enemy" means that the veteran 
actually took part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase would not 
apply to veterans who served in a general "combat area: or 
"combat zone", but did not themselves engage in combat with 
the enemy. VAOPGPREC 12-99.  

The veteran has been diagnosed as having PTSD.  Thus, the 
determinative issue in this case is whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  For the reasons, as discussed in below, the Board 
finds that the veteran has not submitted credible evidence of 
the occurrence of a stressor.

The veteran asserts that he was involved in combat with the 
enemy.  The veteran's personnel records establish that the 
veteran service during Vietnam Theatre of Operations, and the 
VA examiner in May 2000 determined that the veteran was 
exposed to combat.  However, the veteran's records do not 
indicate participation in combat.  In addition, the veteran's 
MOS was that of a vehicular wheel repairman.  Therefore, the 
Board finds that the veteran is not a veteran of combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.

The veteran claims that he experienced a number of stressors 
while serving in Vietnam.  As to the veteran's claim that in 
September 1970 he was involved in and witnessed many 
causalities and that he almost drowned when a boat that he 
was in overturned.  The Board notes that this stressor is not 
credible because the veteran was not stationed in Vietnam 
until January 1971.  

As to the veteran's remaining stressors, the veteran 
indicated generally that he witnessed the deaths of many 
civilians and military personnel and that his camp was under 
mortar attack.  The veteran indicated, however, that he 
couldn't recall the names of the military personnel who were 
fatally wounded.  The veteran has also asserted that he was 
trapped in a tunnel.  These stressors are too general for 
verification.  Notably, the USASCURR could not verify the 
veteran's stressors because of insufficient stressor 
information.  However stressful his military experience may 
have been, the information provided by the veteran does not 
provide enough specific information to allow for an adequate 
corroboration of his alleged stressors.  See, e.g., Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  

Although health care professionals may have accepted the 
veteran's account of this experience in service as correct, 
the Board is not required to do the same, charged as it is 
with the duty to assess the credibility and weight to be 
given the evidence.  The Board notes, however, that the 
medical evidence also suggests that the veteran stressor's 
may be linked to non-service factors.  VA examiners in June 
1999 and May 2000 provide that the majority of the veteran's 
stressors are related to non-military events and 
circumstances of the veteran's life.  Even though the 
evidence shows that the veteran has received diagnoses of 
PTSD from some examiners who have connected their diagnoses 
to his claimed stressors, this after the fact medical nexus 
evidence is not enough upon which to base a grant of service 
connection.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged in-
service stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  Consequently, the claim for service connection for 
PTSD, therefore, fails on the basis that all three elements 
required for such a showing under 38 C.F.R. § 3.304(f), have 
not been met.  Under these circumstances, the Board 
determines that the evidence does not show that the veteran 
incurred PTSD as a result of his active duty service, or any 
incident therein, and the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102; Gilbert v.Derwinski, 1 
Vet. App. 49 (1990).  

The veteran has also argued that his appeal should be granted 
in light of the Court's holding in Pentecost v. Principi, 16 
Vet. App. 124, (2002), which stated that a veteran only need 
to "offer independent evidence of a stressful event that is  
sufficient to imply his or her personal experience."  He 
uses this citation to support his argument that the continued 
denial of his claim does not contemplate the fact that the 
clinical evidence is positive for a confirmed diagnosis of 
and continued treatment for PTSD.  A closer examination of 
the Pentecost decision distinguishes it from the facts of 
this veteran's case.  In Pentecost, the veteran offered 
independent evidence in the form of unit records that 
verified the veteran's descriptions of rocket attacks 
occurring at the time he was assigned to that unit.  The 
Court found that the unit records were clearly credible 
evidence that the rocket attacks had occurred as the veteran 
had alleged, and that they clearly implied his personal 
exposure.  

In this veteran's case, he has not offered similar 
independent evidence to support his claimed stressors.  As 
noted earlier in this decision, the fact that the veteran has 
a diagnosis of PTSD is not alone determinative of whether 
service connection is warranted.  Moreau at 396.  He lacks 
credible supporting evidence that his claimed in-service 
stressor(s) occurred as required by 38 C.F.R. §3.304(f).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



